Citation Nr: 0727190	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO. 05-39 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a musculoskeletal 
deformity.

2. Entitlement to service connection for a neurological 
disorder.

3. Entitlement to service connection for allergy problems.

4. Entitlement to service connection for skin tumors.

5. Entitlement to service connection for a skin rash.

6. Entitlement to service connection for a heart problem.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for urolithiasis, 
claimed as urological problems.

9. Entitlement to service connection for chronic diarrhea.

10. Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Father


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The appellant had service from March 1982 until April 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.


FINDINGS OF FACT

1. A musculoskeletal deformity was not incurred in or 
aggravated by active service.

2. A neurological disorder was not incurred in or aggravated 
by active service, nor may it be presumed to be so incurred.

3. Allergy problems were not incurred in or aggravated by 
active service.

4. Skin tumors were not incurred in or aggravated by active 
service.

5. A skin rash was not incurred in or aggravated by active 
service.

6. A heart problem was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.

7. Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred.

8. Urolithiasis was not incurred in or aggravated by active 
service, nor may it be presumed to be so incurred. 

9. Chronic diarrhea was not incurred in or aggravated by 
active service.

10. A stomach condition was not incurred in or aggravated by 
active service.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a 
musculoskeletal deformity have not been met. 38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).

2. The criteria for a grant of service connection for a 
neurological problem have not been met. 38 U.S.C.A. §§ 1101, 
1131, 1133, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

3. The criteria for a grant of service connection for allergy 
problems have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).



4. The criteria for a grant of service connection for skin 
tumors have not been met. 38 U.S.C.A. §§ 1101, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

5. The criteria for a grant of service connection for a skin 
rash have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

6. The criteria for a grant of service connection for a heart 
problem have not been met. 38 U.S.C.A. §§ 1101, 1131, 1133, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

7. The criteria for a grant of service connection for 
hypertension have not been met. 38 U.S.C.A. §§ 1101, 1131, 
1333, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

8. The criteria for a grant of service connection for 
urolithiasis have not been met. 38 U.S.C.A. §§ 1101, 1131, 
1333, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

9. The criteria for a grant of service connection for chronic 
diarrhea have not been met. 38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).

10. The criteria for a grant of service connection for a 
stomach condition have not been met. 38 U.S.C.A. §§ 1101, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159. 

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the appellant dated in March 2004 
and June 2004 and September 2006. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
appellant about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence VA would 
seek to provide; (3) informing the appellant about the 
information and evidence he was expected to provide; and (4) 
requesting the appellant provide any evidence in his 
possession that pertains to his claim. The September 2006 
letter advised the appellant of how VA assigns disability 
ratings and effective dates and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, during the October 2006 videoconference hearing, the 
claimant and undersigned engaged in a colloquy as to whether 
there was any outstanding evidence not submitted by the 
claimant that would substantiate the claim. Stuckey v. West, 
13 Vet. App. 163 (1999); Constantino v. West, 12 Vet. App. 
517 (1999) ((Relative to the regulatory duty of hearing 
officers under 38 C.F.R. § 3.103(c)(2), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be supportive of the claim.)). The claimant 
did not allege that any further evidence is outstanding that 
could be obtained. 

The appeal is being denied on the essential basis that the 
claimant is wholly incredible in his assertions as to the 
events of military service. Thus, because his account is 
deemed untruthful, the opinions of all physicians who have 
suggested there is any nexus between the claimed events in 
service and any current disorder are not any probative 
weight. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant). The Board so finds on the 
basis that apart from the appellant's apparent account to the 
physicians, there is no evidence supporting any of the 
factual data relied upon by the physicians in their reports.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding 
that it is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran).  

In this circumstance, there is no duty on the part of VA to 
provide a medical examination, because as in Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorders in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
appellant has not done so, and no evidence thus supportive 
has otherwise been obtained. Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the appellant under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
appellant's military service.    

Given these matters of record, there is no competent evidence 
that "the disability or symptoms may be associated with the 
claimant's active military . . . service." 38 U.S.C.A § 
5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge. Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, as 
relied upon in part by the Board in denying his claim, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination).  

VA has a duty to assist an appellant in obtaining evidence 
necessary to substantiate a claim. The service medical 
records and private medical records are associated with the 
claims file. Additionally, the appellant provided testimony 
at a Board hearing. The appellant and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide his 
claim. As such, all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and the case is ready for appellate review.


Character of Service

As an initial matter, the Board notes the appellant had one 
period of active duty in the Navy from March 1982 until April 
1982. Although the character of service was described as 
under honorable conditions, the narrative reason for 
separation indicated the appellant was discharged due to 
misconduct-fraudulent enlistment. Thus, the narrative reason 
for separation raises a question as to the validity of the 
appellant's enlistment. 

During the October 2006 Board hearing, the appellant stated 
he was separated after allegedly having a positive cocaine 
test. The appellant explained he was given the option of 
being put in prison or discharged. A March 1982 
Administrative Record reflected the appellant was assigned to 
the STG class "A" School and was not qualified for the 
guaranteed assignment due to failure to meet the minimum 
security screening requirements for the STG rating (legal 
fraud) and the appellant's assignment could not be fulfilled 
for that reason. This record also noted the appellant's 24 
month extension was canceled and the appellant acknowledged 
he did not have the option for discharge and no promise was 
made to him for formal training or duty. Beyond this document 
and the appellant's statement as to the reason for his 
separation, there is no information in the claims file 
explaining why the appellant's service was characterized as 
fraudulent entry into service.

Under 38 C.F.R. § 3.14, service is valid unless the 
enlistment is voided by the service department. 38 C.F.R. 
§ 3.14(b) sets out statutory prohibitions which would result 
in the service department voiding enlistment as the person 
did not have legal capacity to contract for a reason other 
than minority (as in the case of an insane person) or because 
the enlistment was prohibited by statute (a deserter or 
person convicted of a felony). When such statutory 
prohibitions apply, benefits may not be paid based on that 
service even though a disability was incurred during such 
service. 38 C.F.R. § 3.14(b) further states that an 
undesirable discharge by reason of the fraudulent enlistment 
voids the enlistment from the beginning. See also Maldonado 
v. Brown, 6 Vet. App. 48 (1993). 

Although the appellant clearly was separated for fraudulent 
enlistment, there is no evidence the service department 
voided the appellant's service. As such, under 38 C.F.R. 
§ 3.14(a), the appellant's service is considered valid and 
the Board will proceed to the merits of the claim.


The Merits of the Claims

The appellant seeks service connection for several 
disabilities which he contends stemmed from his period of 
training during which he was used as a "guinea pig" and 
subjected to experimental shots and medications. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeals will be denied.

The benefit of the doubt rule provides that the appellant 
will prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
appellant prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the appellant's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that an 
appellant has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
incurred in service alone is not enough. There must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for certain chronic 
diseases, such as neurological conditions, calculi of the 
kidney, and cardiovascular-renal diseases, including 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309. In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The appellant's primary contention is that he was given 
experimental shots and pills during his service in the 
military which immediately caused him to become sick with 
symptoms including muscle weakness, abdominal cramps, 
diarrhea, skin rashes, skin blistering, allergies to 
medication and other irritants, urinary problems, nerve 
damage, erratic heart beat, and hypertension.

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, VA adjudicators may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
claimant. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

Having evaluated the appellant's account of in-service 
occurrences, the Board finds him to be wholly without 
credibility. The appellant has proffered what can only be 
described as a bizarre account of having been an unwilling 
subject in testing by unknown persons during his 
approximately one and one half months of U.S. Navy recruit 
training. 

Gleaned from his letters, and the transcripts of both the 
February 2004 and December 2006 hearings, it is the 
appellant's essential account that he and several basic 
training classmates were separated from his class; that upon 
their arrival at Great Lakes Naval Training Center, he and 
the specially chosen were given pills and innoculations by 
unknown persons in white coats and lead shields in the 
presence of the base commander; made to sit or lie on the 
floor of a deserted barracks for approximately 24 hours 
thereafter without food or water; and that he lived in this 
barracks separated from his company and was physically ill 
for days thereafter. The appellant further alleges that one 
of his co-experimental subjects was found to be the son of an 
unknown congressman, who came to the training installation to 
remove his child. Most incredibly, the appellant has alleged 
that at some point during this supposed experimental period, 
while he and several of his co-subjects were returning to 
their ramshackle barracks, persons unknown arrested and 
handcuffed them; placed the party face-down in the snow, and 
then caused the appellant to perform physical exercises. See 
generally, transcript of February 2004 hearing, pages 2 
through 9.  

Such is the appellant's essential account, generated 
approximately 20 years after he was separated from basic 
naval training due to misconduct. The appellant's service 
medical records are wholly devoid of any symptoms, 
occurrences, treatment, or any other data that would support 
the appellant's account. While the appellant has alleged that 
VA has destroyed his records, there is no evidence to 
indicate that the appellant's short tenure with the U.S. Navy 
was characterized by anything other than what his service 
medical records reveal: treatment for knee pain and an upper 
respiratory infection. 

As opposed to the appellant's late account of having been a 
test subject for unknown experimental drugs by unknown 
parties, the Board places great probative value on the 
appellant's service medical records as received by the 
service department. Because these records were generated with 
a view towards ascertaining the appellant's then-state of 
physical fitness, they are akin to statements of diagnosis 
and treatment and are of increased probative value. Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF 
EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rational that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

The appellant submitted several statements from private 
physicians dated in October 1997 which describe the 
appellant's medical condition as similar to Persian Gulf War 
syndrome. In this regard, service connection may be 
established for a Persian Gulf veteran who develops a chronic 
disability resulting from an undiagnosed illness which became 
manifest during active service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011. 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. The appellant's Form 
DD 214, however, reflects service from March 1982 until April 
1982. No subsequent active service or Reserve service is 
listed, nor has the appellant contended additional service. 
Therefore, because there is no evidence the appellant had 
service in the Southwest Asia theater of operations, service 
connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is 
not warranted.



Furthermore, to the extent the private physicians relate the 
appellant's Persian Gulf War syndrome to service, the 
opinions fail to cite any clinical data or provide any 
rationale for this opinion. The Court has held that the value 
of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale 
to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999). Thus, a medical opinion is inadequate when it 
unsupported by medical evidence. Black v. Brown, 5 Vet. App. 
177, 180 (1995). See also, Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 358 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions). 

Additionally, the appellant has contended that his 
constellation of symptoms is a result of pyridostigmine 
bromide (PB) poisoning. During the February 2004 RO hearing, 
the appellant testified that the card he punched to receive 
the pills described them as pyridostigmine bromide (PB). 
During the October 2006 Board hearing, the appellant 
testified that during a subsequent VA treatment visit, a 
physician showed him an example of a pill stamped with "PB" 
and the appellant recognized it as the pill he received 
during service. 

Concerning service connection for PB poisoning, there is no 
evidence that the appellant was given PB pills during his 
active service. The appellant's service medical records do 
not contain his report of immunizations or reflect any 
prescribed medications other than aspirin, Drixoral and 
Sudafed. Therefore, the only evidence the appellant received 
PB pills during service is his own testimony. However, there 
is no indication the appellant is a medical professional and 
as such he is not competent to render an opinion on matters 
requiring medical expertise, including the type and dosage of 
a medication administered. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The appellant's testimony concerning taking PB pills is 
incredible. The appellant's service was in 1982, and it is 
not subject to reasonable dispute that such was 8 years prior 
to any documented use of PB pills during the Persian Gulf 
War. See McCreary v. Nicholson, 19 Vet. App. 324 (2005); 
Smith (Brady) v. Derwinski, 1 Vet. App. 238 (1991) (Generally 
observing that tribunals may take "judicial notice" of 
information which is not subject to reasonable dispute); see 
House Committee on Veteran's Affairs Hearing on Possible 
Health Effects of Pyridostigmine Bromide on Persian Gulf War 
Veterans, November 1999. 
http://veterans.house.gov/hearings/schedule106/nov99/11-16-
99/news.htm. 

Additionally, the appellant's testimony has been inconsistent 
over the years. For example, in a letters to the appellant's 
Senator dated in May 2000, the appellant stated he asked what 
shots and pills he was given and was told to "shut up." 
However, subsequently, the appellant claimed entitlement to 
service connection for his disorders under a theory that they 
were related to anthrax shots received during service. This 
claim was denied in an October 2001 rating decision. 
Additionally, as noted above, during the February 2004 RO 
hearing the appellant testified that he knew from the 
beginning that the pills were PB as he punched out a card 
designating the pills as PB. However, during the Board 
hearing the appellant testified he only became aware the 
pills were PB when a VA physician showed him an example of a 
PB pill. 

Thus, given the inconsistencies in the appellant's contention 
over the type of pill received, along with the fact that the 
appellant's service was years before the Persian Gulf War 
(and therefore years before documented use of PB pills), to 
assume the appellant received PB pills during service and 
further assume that all of the appellant's conditions are 
related to the ingestion of these pills would require 
speculation. Similarly, given the lack of documentation of 
any shots or pills during service, to find that the 
appellant's claimed conditions are related to these unknown 
shots and pills would require speculation. The law has 
recognized in this regard that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). 

Therefore, the appellant's essential account is incredible; 
including his assertion of having been a test subject as 
described, as well as his claim that he received PB pills and 
anthrax shots. The preponderance of the evidence is against a 
finding that the appellant's claimed disorders are a result 
of either PB poisoning, Persian Gulf War syndrome or any 
other unknown medications ostensibly received during service. 
Because the preponderance of the evidence is against such 
assertions individually and in sum, the benefit of the doubt 
rule does not apply to the appellant's contentions. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Although the Board has found that service connection for the 
constellation of symptoms is not warranted based upon PB 
poisoning, Persian Gulf War Syndrome, and other unknown 
medications, VA's scrutiny of the claim was to be had under 
whether the claims may be granted under any theory of 
entitlement. Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(Both for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection). Therefore, the Board will 
consider the claims separately under a theory of direct 
entitlement to service connection.


Musculoskeletal disorder

The appellant seeks service connection for a musculoskeletal 
deformity that he described as weakness, tiredness and 
swollen joints throughout his body during the October 2006 
Board hearing. However, the only medical record suggesting 
any musculoskeletal disorder is a February 1984 private x-ray 
of the cervical spine that concluded with an impression of 
some alteration of motion that may indicate muscle spasm and 
noted no bone abnormality. This questionable muscle spasm 
appears to be an acute and transitory disorder as subsequent 
private x-rays of the cervical spine in March 1985 and 
December 1997 concluded the cervical spine was normal. 
Additionally, x-rays of the right femur in June 1992 and an 
x-ray of the foot and ankle in February 1993 found no 
abnormalities. 

To the extent that the appellant currently has or complains 
of the weakness, tiredness and swelling of the joints, it has 
not been linked to any diagnosed disorder. In this respect, 
it is not a disorder for which service connection may be 
granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001). A threshold requirement for the granting of 
service connection is evidence of a current disability. In 
the absence of evidence of a current disability there can be 
no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Even construing the possible muscle spasm in February 1984 as 
the current disability, service connection is not otherwise 
warranted. See Holbrook v. Brown, 8 Vet. App. 91 (1995) 
(Holding that the Board has the fundamental authority to 
decide a claim in the alternative). Specifically, there is no 
evidence of any treatment for a muscle condition during 
service and no competent medical evidence relating the muscle 
spasm to service. By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). The 
February1984 x-ray did not contain an opinion as to the 
etiology of the possible muscle spasm. Furthermore, the 
October 1997 letters from private physicians did not 
specifically relate any musculoskeletal problem to service. 

As there is no competent medical evidence of a current 
disability, no evidence of a condition during service and no 
evidence of a nexus, service connection is not warranted.

Neurological Disorder

The appellant indicated during the October 2006 hearing that 
he did not know if there was a diagnosis for his neurological 
disorder and described it as "shock." A review of the 
medical evidence of record reflects no currently diagnosed 
neurological disorder. Furthermore, there is no medical 
evidence documenting complaints or treatment for "shock."

Under these circumstances, for the Board to conclude that the 
appellant has a neurological disorder that had its origin 
during service would be speculation, and the law provides 
that service connection may not be granted on a resort to 
speculation or remote possibility. 38 C.F.R. § 3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the 
absence of a present disability that is related to service, a 
grant of service connection is clearly not supportable. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The appellant was advised of the need to submit medical 
evidence demonstrating a current disorder and a nexus between 
a current disorder and service by way of the letters from the 
RO to him, but he has failed to do so. A claimant has a 
responsibility to present and support a claim for benefits 
under laws administered by the VA, 38 U.S.C.A. § 5107(a), and 
the appellant was clearly advised in the March 2004 and June 
2004 letters of the need to submit medical evidence of a 
current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the appellant is clearly of the opinion that he has a current 
neurological disorder that is related to service, as a 
layperson, the appellant is not competent to offer an opinion 
that requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). Accordingly, service connection for a 
neurological disorder is not established in the absence of 
competent medical evidence of a current disorder and 
competent medical evidence demonstrating a relationship 
between a current disorder and service.

Allergy

A review of the record reflects no current diagnosis of 
allergies. Under these circumstances, for the Board to 
conclude that the appellant has an allergy condition that had 
its origin during service would be speculation, and the law 
provides that service connection may not be granted on a 
resort to speculation or remote possibility. 38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The appellant was advised of the need to submit medical 
evidence of a current disability and medical evidence 
demonstrating a nexus between a current disability and 
service by way of a letters from the RO to him, but he has 
failed to do so. A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the appellant was clearly 
advised in letters of the need to submit medical evidence of 
a relationship between the current disability and an injury, 
disease or event in service. While the appellant is of the 
opinion that he has allergies that are related to service, as 
a lay person, the appellant is not competent to offer an 
opinion that requires specialized training, such as the 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Skin Tumors

As with the claims for musculoskeletal deformity, a 
neurological disorder, and allergies there is nothing in the 
record that documents complaints, treatment or a diagnosis of 
a skin tumor. As noted above a threshold requirement for the 
granting of service connection is evidence of a current 
disability. In the absence of evidence of a current 
disability there can be no valid claim. Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992). As there is no evidence of a 
current disability, service connection for a skin tumor is 
not warranted.

Skin Rash

The appellant's entrance examination dated in November 1981 
noted eczema both hands, fungus only and therefore raises a 
question of whether the appellant had a pre-existing injury.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153. Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. 38 C.F.R. § 3.306. 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service. 
Id. Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993). Accordingly, "a lasting worsening of the condition" -
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required. 
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

An appellant is presumed in sound condition except for 
defects noted when examined and accepted for service. In 
VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service. The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition. See also 
Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner 
v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The appellant's pre-induction records dated in November 1981 
reflected the appellant had eczema both hands, fungus only 
that did not require repeated or frequent treatment. However, 
examination on this same date described the skin as normal 
and therefore, the medical evidence which refers to an injury 
prior to service is based entirely upon the appellant's 
history. The Court has held that the transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional. See Leshore v. Brown, 8 Vet. 
App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993). Similarly, the law has provided that history provided 
by the appellant of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition. 
38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 
There is no competent medical evidence of record to elucidate 
the nature of the injury; any residuals; the course of 
treatment, or any other factors that may enable the Board to 
gauge any relevant information as to its preexistence. As 
such, the appellant's history alone, without any 
corroborating medical evidence of the injury during 
childhood, is insufficient to overcome the presumption of 
soundness. Therefore the appellant is presumed to have been 
in sound physical condition at the time he entered active 
military duty.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

During the October 2006 Board hearing the appellant described 
eczema on both hands and explained his skin blistered all 
over his body. During the RO hearing the appellant testified 
that the rash has been consistently present since his 
separation from service. The appellant is competent to 
testify as to the symptoms he experienced, such as the 
presence of a skin rash or blistering of the skin. Barr v. 
Nicholson, No. 04-0534, 2007 WL 174583, at *5 (Vet. App. June 
15, 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
However, the Board finds the appellant is not credible given 
the lack of contemporaneous medical records corroborating 
abnormalities or rashes on the skin. See Buchanan v. 
Nicolson, 451 F.3d 1331 (Fed.Cir. 2006). In fact, the medical 
evidence of record fails to reflect any complaints or 
treatment of a skin rash. The only medical record which 
mentioned any condition of the skin was a February 2000 
operative report that described the skin as dry. 

Even assuming there is a current disability; service 
connection is not otherwise warranted. See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (Holding that the Board has the 
fundamental authority to decide a claim in the alternative). 
Other than the entrance examination, the appellant's service 
medical records do not mention a skin rash. 

More significantly, there is no competent medical evidence of 
a nexus. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The October 1997 letters from private physicians explained 
the appellant's overall condition was similar to Persian Gulf 
War syndrome and explained the appellant's health 
deteriorated upon his return from service. However, as 
explained above, the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999). As the October 
1997 letters are unsupported by clinical findings and fail to 
provide any rationale for the opinion and diagnosis, the 
opinions are inadequate and are not probative on the issue of 
etiology of any skin rash. Black v. Brown, 5 Vet. App. 177, 
180 (1995). See also, Knightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 358 (1998)

Without evidence of an inservice incurrence and evidence of a 
nexus, service connection is not warranted. Accordingly, 
service connection for a skin rash is denied.

Heart Problem

The appellant seeks service connection for a heart problem. 
The only evidence of record which reflects an abnormality is 
a March 2004 cardiac catheterization report that concluded 
with the impression of normal left ventricular systolic 
function, mild, approximate 20 percent lesion in the mid left 
anterior descending artery, and no significant lesion in the 
right femoral artery. Giving the appellant the benefit of the 
doubt, this will be construed as a current disability, even 
though no other medical records reflect complaints or 
treatment for the condition. 38 C.F.R. § 3.102.

Service medical records reflect one complaint of syncope in 
March 1982. This record concluded with a diagnosis of upper 
respiratory infection and did not diagnose any abnormality of 
the heart. No other service medical records contain 
complaints or treatment for a heart condition.

More significantly, there is no competent medical evidence of 
a nexus between the diagnosed lesion of the mid left anterior 
descending artery and any event or incident during service. 
The March 2004 catheterization report was generated with the 
purpose of recording medical treatment for symptoms and not 
towards ascertaining a diagnosis. The October 1997 letters 
from private physicians do not specifically relate a 
diagnosed heart condition to service. As discussed above, to 
the extent these letters suggest the appellant's general 
medical condition is related to his service, they are not 
probative as there is no clinical data or rationale for the 
opinion. See Black v. Brown, 5 Vet. App. 177, 180 (1995). See 
also, Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 358 (1998) 

The appellant was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of a letter from the RO to him, but he has 
failed to do so. A claimant has the responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the appellant was clearly 
advised in a letter of the need to submit medical evidence of 
a relationship between the current disability and an injury, 
disease or event in service. While the appellant is of the 
opinion that his current heart disorder is related to 
service, as a lay person, the appellant is not competent to 
offer an opinion that requires specialized training, such as 
the etiology of a medical disorder. Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Therefore, without evidence of an inservice incurrence or 
evidence of a nexus, service connection is not warranted. 
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypertension

A February 1994 private medical record concluded with an 
assessment of hypertension. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service records, however, are devoid of any complaints, 
treatment or diagnosis of hypertension. More significantly, 
there is no competent evidence of a nexus. None of the 
current medical records provide an opinion concerning the 
etiology of the diagnosed hypertension. 

Nor is there any evidence of continuity of symptomatology. 
The first diagnosis of hypertension is dated in February 1992 
(i.e. approximately 10 years after the appellant's separation 
from service) The gap in evidence constitutes negative 
evidence that tends to disprove the appellant's claim that 
the appellant had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact). 
The gap in evidence also illustrates the hypertension did not 
manifest to a compensable degree within one year of the 
appellant's separation from service. As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 
3.307, 3.309 is not warranted.

In sum, there is no evidence of hypertension during service 
and no competent evidence of a nexus between the currently 
diagnosed hypertension and service. Therefore, the 
preponderance of the evidence is against the appellant's 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).38 C.F.R. § 

Urological Condition

During the October 2006 Board hearing the appellant explained 
the urological condition involved pain, an enlarged kidney, 
an enlarged liver and blood in the urine. Medical records 
document treatment for two urological conditions. In April 
2000, the appellant underwent surgery at a private hospital 
for a right ureteral calculus. A January 2000 hospital record 
concluded with the impression of mild right sided 
hydronephrosis. The remaining question, therefore, is whether 
there is evidence of an inservice occurrence of an injury or 
disease and medical evidence of a nexus or relationship 
between the current disability and the inservice disease or 
injury.

Service medical records do not contain complaints, treatment 
or a diagnosis of a urological condition. However, an April 
1982 hospital report explained the appellant complained of 
blood in the urine, blood in the stools and coughing up 
blood. The diagnosis was questionable gastroenteritis or 
infection. The physician indicated blood studies were 
abnormal but negative for hepatitis and tuberculosis. 

Furthermore, none of the competent medical evidence of record 
provides a nexus between the appellant's urological condition 
and an event or incident in service. The appellant testified 
that all of his doctors said the problem began in service and 
referred to letters in the claims file. These letters dated 
in October 1997, however, did not relate any specific 
condition to the appellant's military service. To the extent 
that these letters imply any condition may be related to 
service, they do not explain the rationale for the conclusion 
and as such are not probative on the issue of the etiology of 
the disorder. Without supporting clinical data or a rationale 
for the opinion, the medical evidence is not probative on the 
issue of the etiology of the disability. See Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 358 (1998). 

Nor is there any evidence of continuity of symptomatology. 
The first post service record of a kidney stone and 
hydronephrosis was dated in December 1999 (i.e. approximately 
17 years after the appellant's separation from service). The 
gap in evidence constitutes negative evidence that tends to 
disprove the appellant's claim that the appellant had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). The gap in evidence also 
illustrates the ureteral calculi did not manifest to a 
compensable degree within one year of the appellant's 
separation from service. As such, service connection pursuant 
to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 3.307, 3.309 is not 
warranted.

Therefore, as there is no competent medical evidence of a 
nexus between the current disability and service, the 
preponderance of the evidence is against the appellant's 
claim. Although the Board does not doubt the appellant's 
belief that his injury had its onset during service, the 
appellant is not a medical professional competent to render 
an opinion on matters of a medical diagnosis or the etiology 
of a diagnosed disorder. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Chronic Diarrhea

An October 1997 letter from J. Panabad, M.D. explained the 
appellant presented for treatment of profuse diarrhea. 
Additionally, other medical records, such as a September 1992 
private air contrast upper GI series and small bowel 
examination, found mild duodenitis and mild fold thickening 
with possible ulceration within the terminal ilium that 
raised the possibility of early Crohn's disease. As such, the 
appellant has a current disability. The remaining question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease and medical evidence of a 
nexus or relationship between the current disability and the 
inservice disease or injury.

Service medical records, however, are devoid of complaints, 
treatment and diagnoses of chronic diarrhea, duodenitis, or 
Crohn's disease. Nor is there any competent medical evidence 
of a nexus. 

The October 1997 statement by Dr. Panabad explained the 
appellant had been seen for profuse diarrhea since 1994. The 
appellant reported episodes of diarrhea every thirty to sixty 
minutes. Dr. Panabad indicated endocrinological evaluation 
revealed no obvious causes for the symptoms. 

No other medical evidence contains an opinion as to the 
etiology of the chronic diarrhea. Rather the records were 
generated with the purpose of recording medical treatment for 
symptoms and not towards ascertaining a diagnosis. The latter 
form of examination and its attendant focus would necessarily 
be more probative of this inquiry. Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997)(observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

In sum, the only medical opinion which contained an opinion 
as to an etiology of the chronic diarrhea indicated there was 
no obvious cause for the symptoms. To find the chronic 
diarrhea is related to service would require speculation and 
the law has recognized that service connection may not be 
based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993). Therefore, 
the preponderance of the evidence is against the appellant's 
claim. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Stomach Problem

The appellant seeks service connection for a stomach problem. 
The medical evidence of record reflects complaints of 
abdominal pain and includes a private August 2002 x-ray of 
the lower abdomen that concluded with a diagnosis of non-
specific intestinal gas pattern and tiny density on the tip 
of the right transverse process of L2. Other private medical 
records also contain diagnoses which could cause the 
complaints of stomach pain. For example, a January 1992 
private medical record concluded with a diagnosis of 
gastroenteritis and a September 1992 record diagnosed 
duodenitis. 

Service medical records are devoid of complaints, treatment 
or diagnoses for stomach problems. Nor is there any competent 
medical evidence of a nexus. As discussed above, the October 
1997 letters from private physicians fail to provide any 
rationale or clinical data to support the general assertion 
that the appellant's medical conditions are related to his 
service. As such, the October 1997 letters are not probative 
on the issue of the etiology of the condition. See Black v. 
Brown, 5 Vet. App. 177, 180 (1995). See also, Knightly v. 
Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 
345, 358 (1998). The other medical evidence of record was 
generated with the purpose of recording medical treatment for 
symptoms and not towards ascertaining a diagnosis and do not 
contain an opinion as to the etiology of any stomach 
condition. 

As there is no evidence of a stomach problem during service 
and no evidence of a relationship between the current 
duodenitis or gastroenteritis and service, service connection 
for a stomach problem is not warranted.

CONCLUSION

The evidence clearly illustrates the appellant has several 
medical conditions for which he actively seeks treatment. 
While the Board has carefully reviewed the record in depth, 
it has been unable to identify a basis upon which service 
connection may be granted. The Board has also considered the 
benefit of the doubt rule in this case, but as the 
preponderance of the evidence is against the claim, the 
evidence is not in equipoise, and there is no basis to apply 
it. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a musculoskeletal deformity is denied.

Service connection for a neurological problem is denied.

Service connection for allergy problems is denied.

Service connection for skin tumors is denied.

Service connection for a skin rash is denied.

Service connection for a heart problem is denied.

Service connection for hypertension is denied.

Service connection for urolithiasis is denied.

Service connection for chronic diarrhea is denied.

Service connection for a stomach problem is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


